294 F.2d 773
James Benjamin GRACE, Joe Willie Johnson and Morriss GeraldStrain, Appellants,v.Fred R. DICKSON, Warden, San Quentin Prison, San Quentin,California, Appellee.
No. 17269.
United States Court of Appeals Ninth Circuit.
Sept. 13, 1961.

Marshall W. Krause, Staff Counsel, A.C.L.U., San Francisco, Cal., for appellants.
Stanley Mosk, Atty. Gen., Arlo E. Smith, and John S. McInerny, Deputy Attys.  Gen., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and KILKENNY, District judge.
PER CURIAM.


1
The order appealed from is affirmed.


2
The issue of whether Grace's confession in which he implicated himself and the other petitioners was a voluntary one was submitted to a state jury under instructions.  The jury verdict necessarily found against petitoiners' contentions.  We cannot say as a matter of law the confession was involuntary or was obtained by means contravening due process.


3
There was a nine or ten day delay (no federal officers appear to have been in charge) between arrest of Grace in Sacramento and arraignment in Los Angeles for crimes allegedly committed in Los Angeles County.  The delay seems accounted for by the elapse of a few days in getting Grace to Los Angeles, completing the investigation as to the others involved and an intervening week end.  If Mallory v. United States, 354 U.S. 449, 77 S.St. 1356, 1 L.Ed.2d 1479, were applicable in state cases there might be a close question of whether the delay was too long.  But the supervisory rule of the Mallory line of cases has not yet been extended by the Supreme Court to state officers and state prosecutions on their arrests.